ATTORNEY GENERAL           &   TEXAS
                                       AUSTIN
QllQ”L” SILLLI”*     _.     -:
                                           L
.t??.olMrrsriacrri
                           *.    .:~’       ;,    :.     .‘.
                      ..
                                             ‘,
          Honor.hii.C.'
                      02 B6@on..




                                                         .I           :'

                                                                  Q*m
                                                       O%!DOritiOfl
                                                       roes Red River
                                                        t :DaYilr&
                                                                 OXD4MU
                                                  rad to de& SO Montague
                                                  ioh liu in ?hJita~uo




                                  eoiaas,JNntagus County would hava
                                 ooc+pts8id drod cad in the et9nt
                             Cwnty, OklahoimhoOs.ptaa 8hi1’3r dud
                to,ttlepoddon id t&et oounty, would th4 two
                Ccntntl44  own all of the bridge, or 18 @.V Cart of
                se&U bridge oqcr    any pOl!r;ionOf th4 SiVOr alebed
                t~.bo owigeu   by thei nsderal Gov4r8n4nt?a